Per Curiam.
In the decision of this case, argued at the January, 1932, term (See ante, p. 750), this court not only adopted the findings of fact and conclusions of law of the referee, but also the theory of the referee indicated in his opinion, at folios 65-67 of the record on appeal, viz., that the plans for the State Office Building were defective to the extent of failing to show the kind of material required for the window frames in question on the thirty-first floor, and accordingly the requirement of cast-iron frames, insisted on by the State, was an extra, and the cost thereof was to be paid for as such. All concur. Motion for reargument denied, with ten dollars costs. Motion for leave to appeal to the Court of Appeals denied.